
EXHIBIT 10.4
 

 
SEVERANCE AGREEMENT




SEVERANCE AGREEMENT dated as of April 7, 2008 between THE BRINK’S COMPANY, a
Virginia corporation (the “Company”), and MICHAEL J. CAZER (the “Executive”).
 
The Company believes it to be in the best interests of the Company and its
shareholders to identify and agree upon certain benefits and obligations of the
Executive in the event of the termination of his services and to record those
matters in this severance agreement (the “Agreement”).
 
SECTION 1.  Definitions.  As used in this Agreement:
 
 (a)  “Board” means the Board of Directors of the Company.
 
 (b)  “Cause” means (i) an act or acts of dishonesty on the Executive’s part
which are intended to result in the Executive’s substantial personal enrichment
at the expense of the Company or (ii) repeated material violations by the
Executive of the Executive’s obligations hereunder which are demonstrably
willful and deliberate on the Executive’s part and which have not been cured by
the Executive within a reasonable time after written notice to the Executive
specifying the nature of such violations.  Notwithstanding the foregoing, the
Executive shall not be deemed to have been terminated for Cause without
(1) reasonable notice to the Executive setting forth the reasons for the
Company’s intention to terminate for Cause, (2) an opportunity for the
Executive, together with his counsel, to be heard before the Board, and
(3) delivery to the Executive of a notice of termination from the Board finding
that in the good faith opinion of three-quarters (3/4) of the Board the
Executive was guilty of conduct set forth above in clause (i) or (ii) hereof,
and specifying the particulars thereof in detail (a “Notice of Termination”).
 
 (c)  “Date of Termination” means (i) if the Executive’s employment is
terminated by the Company for Cause, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Incapacity, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination, and (iii) if the Executive’s
employment is terminated by reason of death or Incapacity, the Date of
Termination shall be the date of death of the Executive or the effective date of
the Incapacity, as the case may be.
 
(d)  “Incapacity” means any physical or mental illness or disability of the
Executive which continues for a period of six consecutive months or more and
which at any time after such six-month period the Board shall reasonably
determine renders the Executive incapable of performing his or her duties during
the remainder of the Employment Period.
 
SECTION 2.  Term of Employment Period. This Agreement shall commence on the date
hereof and shall continue in effect until the third anniversary of the date
hereof (the “Employment Period”).  In the event a Change in Control (as defined
in the Change in Control Agreement, dated as of April 7, 2008 between the
Company and the Executive, as the same may from time to time be amended) shall
occur during the Employment Period, this Agreement shall be
 

--------------------------------------------------------------------------------


 
unaffected thereby, it being the intention of the parties hereto that their
rights and obligations shall be governed by the terms of both such agreements
such that, in the event of a conflict in terms, the benefits most favorable to
the Executive shall apply; provided that there shall be no duplication of
benefits as a result of the operation of both agreements.
 
SECTION 3.  Terms of Employment.
 
(a)  Duties.  During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  All such services as an employee or officer will be subject
to the direction and control of the Chief Executive Officer of the Company or of
an appropriate senior official designated by such Chief Executive Officer (or,
in the event of the Chief Executive Officer’s incapacity without such a
designation, the Board).
 
(b)  Lost Opportunity Incentive Equity Award.  In connection with Executive’s
commencement of employment hereunder, the Company shall grant Executive an award
of restricted stock units for Company stock with a grant date fair market value
of $800,000 under the Company’s 2005 Equity Incentive Plan (the “Lost
Opportunity Incentive Equity Award”) subject to the terms and conditions set
forth in the award agreement providing for such grant.
 
SECTION 4.  Obligations of the Company Upon Termination of
Employment.  (a)  Termination for Reasons Other Than for Cause, Death or
Incapacity.  If the Company shall terminate the Executive’s employment other
than for Cause or Incapacity:
 
 (i) The Company shall pay to the Executive in a lump sum in cash (or in stock
if provided by a relevant plan), by the later of (I) 30 days after the Date of
Termination and (II) 10 business days after execution (without subsequent
revocation) by the Executive of the Release required by Section 8(b) of this
Agreement, as defined hereinafter, the aggregate of the following amounts:
 
 (A) the sum of (1) the Executive’s currently effective annual base salary
through the Date of Termination to the extent not theretofore paid, (2) the
product of (x) the Executive’s Average Annual Bonus and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365 and (3) any accrued
vacation pay, in each case to the extent not theretofore paid (the sum of the
amounts described in clauses (1) through (3) shall be hereinafter referred to as
the “Accrued Obligations”); and
 
 (B) the amount equal to the product of (1) two and (2) the sum of (x) the
Executive’s annual base salary and (y) his or her Average Annual Bonus;
 
For purposes of this Agreement, “Average Annual Bonus” shall mean the average
amount of the annual bonus earned by, and paid to, the Executive under the Key
Employees Incentive Plan (or any substitute or successor plan) for the last
three full calendar years preceding the
 
-2-

--------------------------------------------------------------------------------


 
Date of Termination; provided that if the Executive has not been employed for
the entirety of the last three full calendar years, so that the Average Annual
Bonus cannot be determined based on the actual amount of annual bonuses earned
and paid for such full calendar years, then to the extent necessary to attain an
average of three years for purposes of determining the Average Annual Bonus, the
Executive’s target annual bonus amount for the year in which the Date of
Termination occurs shall be used for any (i) partial calendar year(s) of
employment and (ii) calendar year(s) that has not yet commenced.
 
 (ii) In the event Executive elects continued medical benefit coverage  pursuant
to Section 4980B(f) of the Internal Revenue Code of 1986, as amended (the
“Code”), then until the earlier of (A) the eighteen-month anniversary of the
Termination Date or (ii) such time as the Executive becomes eligible to receive
medical benefits under another employer-provided plan, the Company shall
reimburse the Executive for premiums associated with such coverage in an amount
equal to the premiums that the Company would have paid in respect of such
coverage had the Executive’s employment continued during such period.
 
(iii) The Lost Opportunity Incentive Equity Award shall become fully vested and
non-forfeitable.
 
(iv) The Company shall, at its sole expense as incurred, provide the Executive
with reasonable outplacement services for a period of up to one year from the
Date of Termination, the provider of which shall be selected by the Executive in
his or her sole discretion.
 
(v) To the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any other vested amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliates, including earned but unpaid stock and similar compensation (such
other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”).
 
 (b)  Death or Incapacity.  If the Executive’s employment is terminated by
reason of the Executive’s death or Incapacity during the Employment Period, this
Agreement shall terminate without further obligations to the Executive’s legal
representatives under this Agreement, other than for (i) timely payment of
Accrued Obligations and (ii) provision by the Company of death benefits or
disability benefits for termination due to death or Incapacity, respectively, as
in effect at the date hereof or, if more favorable to the Executive, at the
Executive’s Date of Termination.
 
 (c) Cause.  If the Executive’s employment shall be terminated for Cause during
the Employment Period, this Agreement shall terminate without further obligation
of the Company to the Executive other than timely payment to the Executive of
(x) the Executive’s currently effective annual base salary through the Date of
Termination and (y) Other Benefits, in each case to the extent theretofore
unpaid.  If the Executive voluntarily terminates employment during the
Employment Period, this Agreement shall terminate without further obligations to
the Executive, other than for the timely payment of Accrued Obligations and
Other Benefits.
 
-3-

--------------------------------------------------------------------------------


 
SECTION 5. Non-exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliates and
for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company or any of its affiliates.  Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company or
any of its Affiliates at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.
 
SECTION 6.  No Mitigation.  The Company agrees that, if the Executive’s
employment is terminated during the term of this Agreement for any reason, the
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive hereunder.  Further, the amount of
any payment or benefit provided hereunder shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.
 
SECTION 7.  Restrictive  Covenants.
 
(a)  The Executive will not, during the Employment Period or for a period of two
years following a Termination of Employment, disclose or reveal to any person,
firm or corporation (other than to employees of the Company and its agents and
then only as required on a need-to-know basis in the performance of such
employee’s or agent’s duties) or use (except as required in the performance of
his duties hereunder) any trade secrets (such as, without limitation, processes,
formulae, programs or data) or other confidential information relating to the
business, techniques, products, operations, customers, know-how and affairs of
the Company or any of its affiliates.  All business records, notes, magnetic or
electronic media, papers and documents (including, without limitation, customer
lists, estimates, market surveys, computer programs and correspondence) kept or
made by the Executive relating to the business or products of the Company or any
of its affiliates shall be and remain the property of the Company or the
affiliate and shall be promptly delivered to the Company upon termination of the
Employment Period.
 
(b)  The Executive agrees that, from the date hereof through the first
anniversary of the Date of Termination, the Executive shall not, and shall cause
each of his affiliates (other than the  Company and its affiliates) not to,
directly or indirectly, by agency, as an employee, consultant, officer or
director, through a corporation, partnership, limited liability company, or by
any other artifice or device:
 
(i)  engage in activities or businesses, or establish any new businesses, that
are substantially in competition with the business of the Company or any of its
affiliates, including (A) selling goods or services of the type sold by the
Company or any of its affiliates, except that the Executive may sell any goods
or services that were not sold or to be sold by the Company or any of its
affiliates on the Date of Termination or at any time during the Executive’s
employment with the Company or any of its affiliates, (B) soliciting any
customer or client or prospective customer or client of the Company or any of
its affiliates to purchase any goods or services sold by the Company
 
-4-

--------------------------------------------------------------------------------


 
or any of its affiliates from anyone other than the Company or any of its
affiliates, or servicing any such customer or client or prospective customer or
client in any way in connection with or relating to the goods or services sold
by the Company or any of its affiliates, (C) interfering with, or attempting to
interfere with, business relationships between the Company or any of its
affiliates and the suppliers, partners, members or investors of the  Company or
any of its affiliates and (D) assisting any person in any way to do, or attempt
to do, anything prohibited by clause (A), (B) or (C) above; or
 
(ii)  perform any action, activity or course of conduct that is substantially
detrimental to the Company or any of its affiliates or business reputation of
the Company or any of its affiliates, including (A) soliciting, recruiting or
hiring any employees of the Company or any of its affiliates or persons who have
worked for the Company or any of its affiliates, (B) soliciting or encouraging
any employee of the Company or any of its affiliates to leave the employment of
the Company or any of its affiliates or intentionally interfering with the
relationship of the Company or any of its affiliates with any such employee and
(C) assisting any person in any way to do, or attempt to do, anything prohibited
by clauses (A) or (B) above.
 
SECTION 8.  Full Settlement and Form of Release.
 
 (a)  Subject to full compliance by the Company with all of its obligations
under this Agreement, this Agreement shall be deemed to constitute the
settlement of such claims as the Executive might otherwise be entitled to assert
against the Company by reason of the termination of the Executive’s employment
for any reason during the Employment Period.  The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others.  The Company agrees to pay as incurred, to the
full extent permitted by law, all legal fees and expenses which the Executive
may reasonably incur as a result of any contest (regardless of the outcome
thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof.
 
 (b)  It is expressly agreed by the parties that the benefits provided for under
this Agreement are substantial, and would not be provided without a prior
release (without subsequent revocation) by the Executive of other claims against
the Company and its affiliates.  To record that release, upon any termination of
employment pursuant to Section 4(a) of this Agreement, the Executive and the
Company agree to deliver to each other a written release in the form attached to
this Agreement as Exhibit A (the “Release”).  The Executive must execute the
Release prior to the 60th day following termination of employment in order for
the Executive to receive any payments or benefits under Section 4(a) of this
Agreement, other than the base salary amount payable pursuant to Section
4(a)(i)(A)(1).
 
SECTION 9.  Certain Additional Payments by the Company.
 
 (a)  Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive (whether paid or payable or distributed or
distributable) pursuant to the terms of this Agreement or otherwise
(collectively, the “Payments”) but determined without regard to any
 
-5-

--------------------------------------------------------------------------------


 
additional payments required under this Section 9, would be subject to the
excise tax imposed by Section 4999 of the Code, the Executive shall be entitled
to receive an additional payment (the “Gross-Up Payment”) in an amount equal to
(i) the amount of the excise tax imposed on the Executive in respect of the
Payments (the “Excise Tax”) plus (ii) all federal, state and local income,
employment and excise taxes (including any interest or penalties imposed with
respect to such taxes) imposed on the Executive in respect of the Gross-Up
Payment, such that after payments of all such taxes (including any applicable
interest or penalties) on the Gross-Up Payment, the Executive retains a portion
of the Gross-Up Payment equal to the Excise Tax.  The Gross-Up Payment shall be
paid no later than the end of the Executive’s taxable year in which the taxes
related to the Gross-Up Payment are remitted to the Internal Revenue Service.
 
(b)  Notwithstanding any provision of this Section 9, if it shall be
determined that the aggregate amount of the Payments that, but for this Section
9, would be payable to the Executive, does not exceed 110% of the greatest
amount of Payments that could be paid to the Executive without giving rise to
any liability for the Excise Tax in connection therewith (such greatest amount,
the "Floor Amount"), then: (A) no Gross-Up Payment shall be made to the
Executive; and (B) the aggregate amount of Payments payable to the Executive
shall be reduced (but not below the Floor Amount) to the largest amount which
would both (1) not cause any Excise Tax to be payable by the Executive, and (2)
not cause any portion of the Payments to become nondeductible by reason of
Section 280G of the Code (or any successor provision). Unless the Executive
shall have given prior written notice specifying a different order to the
Company to effectuate the foregoing, the Company shall reduce or eliminate the
Payments, by first reducing or eliminating the portion of the Payments that are
payable in cash and then by reducing or eliminating the non-cash payments, in
each case in reverse order beginning with payments or benefits that are to be
paid the farthest in time from the date on which the reduction is to be
effected.  Any notice given by the Executive pursuant to the preceding sentence
shall take precedence over the provisions of any other plan, arrangement or
agreement governing the Executive's rights and entitlements to any benefits or
compensation.


SECTION 10.  Successors; Binding Agreement.


 (a)  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, by agreement, in form and substance
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.  Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession will be a breach of this Agreement and entitle the Executive
to compensation from the Company in the same amount and on the same terms as the
Executive would be entitled to hereunder had the Company terminated the
Executive for reason other than Cause or Incapacity on the succession date.  As
used in this Agreement, “the Company” means the Company as defined in the
preamble to this Agreement and any successor to its business or assets which
executes and delivers the agreement provided for in this Section 10 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law or otherwise.
 
 (b)  This Agreement shall be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
-6-

--------------------------------------------------------------------------------


 
SECTION 11.  Non-assignability.  This Agreement is personal in nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder, except as
provided in Section 10 hereof.  Without limiting the foregoing, the Executive’s
right to receive payments hereunder shall not be assignable or transferable,
whether by pledge, creation of a security interest or otherwise, other than a
transfer by his or her will or by the laws of descent or distribution, and, in
the event of any attempted assignment or transfer by the Executive contrary to
this Section 11, the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.
 
SECTION 12.  Notices.  For the purpose of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:        Michael J. Cazer
5050 Bay Shore Road
Sarasota, FL 34234


If to the Company:        The Brink’s Company
1801 Bayberry Court, Suite 400
P.O. Box 18100
Richmond, VA 23226
Attention of Corporate Secretary


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
SECTION 13.  Operation of Agreement; Survival of Obligations.  This Agreement
shall be effective immediately upon its execution and continue to be effective
so long as the Executive is employed by the Company or any of its affiliates;
provided, however, that the parties’ respective obligations hereunder shall
survive the termination of the Executive’s employment for any reason.
 
SECTION 14.  Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Virginia without reference to principles of conflict of laws.
 
SECTION 15.  Miscellaneous.  (a)  This Agreement contains the entire
understanding with the Executive with respect to the subject matter hereof and
supersedes any and all prior agreements or understandings, written or oral,
relating to such subject matter.  No provisions of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
agreed to in writing signed by the Executive and the Company.
 
 (b)  The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
 
-7-

--------------------------------------------------------------------------------


 
 (c)   It is expressly understood that subject to the terms of the Change in
Control Agreement referred to in Section 2 hereof, the Executive remains an
employee at the will of the Company.
 
 (d)  This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same Agreement.
 
 (e)  The Company may withhold from any benefits payable under this Agreement
all Federal, state, city or other taxes as shall be required pursuant to any law
or governmental regulation or ruling.
 
 (f)  The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.
 

  THE BRINK'S COMPANY,          
 
by:
   /s/ Michael T. Dan       Michael T. Dan       Chairman of the Board,      
President and Chief Executive Officer                  /s/ Michael J. Cazer     
   Michael J. Cazer  

 
 
-8-

--------------------------------------------------------------------------------



EXHIBIT A


MUTUAL RELEASE dated as of ____________________, between _____________, residing
in the Commonwealth of Virginia (the “Executive”) and THE BRINK’S COMPANY, a
Virginia corporation (the “Company”).
 
For and in consideration of the promises set forth in the Severance Agreement
dated as of April 7, 2008, between the Executive and the Company (the
“Agreement”), the Company hereby releases and forever discharges the Executive
from any claims, acts, damages, demands, benefits, accounts, liabilities,
obligations, liens, costs, rights of action, claims for relief, and causes of
action, in law and in equity, both known and unknown, which the Company ever
had, now has, or might in the future have against the Executive, except such as
may arise from any malfeasance on the part of the Executive.
 
Subject to the provisions of the penultimate paragraph of this Mutual Release,
for good and valuable consideration, receipt of which is hereby acknowledged,
the Executive hereby releases and forever discharges the Company and its
affiliates, absolutely and forever, of and from any and all claims, acts,
damages, demands, benefits, accounts, liabilities, obligations, liens, costs,
rights of action, claims for relief and causes of action of every nature and
kind whatsoever, in law and in equity, both known and unknown, which the
Executive ever had, now has or might in the future have against the Company
and/or its affiliates, including, but not limited to any and all claims, acts,
damages, demands, benefits, accounts, liabilities, obligations, liens, costs,
rights of actions, claims for relief and causes of action in any way connected
with, related to and/or resulting from the Executive’s employment with the
Company and its affiliates, the termination of such employment, possible rights
or claims arising under the Age Discrimination in Employment Act of 1967, and
the compensation, calculation, determination and payment under any and all stock
and benefit plans and termination agreements operative between the Executive and
the Company, including but not limited to claims for bonus or other incentive
compensation, salary, severance, “fringe” benefits, vacation, stock benefits,
retirement benefits, worker’s compensation benefits, and unemployment
benefits.  In addition, the Executive agrees not to support or participate in
the commencement of any suit or proceeding of any kind against the Company and
its affiliates or against their directors, officers, agents or employees with
respect to any act, event or occurrence or any alleged failure to act, occurring
up to and including the date of the execution of this Mutual Release.
 
As used herein, the Executive refers to and includes the Executive and his
heirs, executors, administrators, representatives, legatees, devisees, agents,
family predecessors, attorneys, and the successors and assigns of each of
them.  As used herein, references to the Company and to the Company and its
affiliates refer to and include The Brink’s Company, a Virginia corporation, and
all past and present subsidiaries, divisions, parent companies, affiliated
and/or commonly controlled corporations, companies, and enterprises, ventures,
and projects, and all past and present officers, directors, trustees, employees,
representatives, agents and attorneys thereof, and the successors and assigns of
each of them.
 
The Company and the Executive hereby warrant and represent to each other that
there has been no assignment, conveyance, encumbrance, hypothecation, pledge or
other transfer of any interest in any matter covered by this Mutual Release, and
hereby agree to indemnify, defend, and
 
-9-

--------------------------------------------------------------------------------


 
hold each other harmless of and from any and all claims, liabilities, damages,
costs, expenses, and attorneys’ fees incurred as a result of anyone asserting
any such assignment, conveyance, encumbrance, hypothecation, pledge or transfer.
 
There is expressly reserved from the effect of this Mutual Release any claim
which the Executive may now or hereafter have regarding (a) the Severance
Agreement to which this Mutual Release was an Exhibit and the benefits provided
for thereunder including, without limitation, those benefits contemplated by
Section 4 of such Agreement and (b) the provisions of Article VIII of the
Amended and Restated Articles of Incorporation of the Company, as in effect on
the date hereof, which indemnification obligation will continue in full force
and effect for the Executive’s actions prior to the date hereof.  Without
limiting the generality of the foregoing, also reserved from this Release are
the Executive’s entitlement to retirement and other benefits under the terms of
the Company’s 401(k) Plan, Key Employees Deferred Compensation Program and 2005
Equity Incentive Plan, as amended.  In addition, there is reserved from this
Release the Executive’s entitlement to such medical and life insurance coverage
as may be provided from time to time under employee benefit plans available to
retired employees of the Company.
 
The Executive acknowledges that he has had at least twenty-one (21) days to
consider the meaning of this Mutual Release and that he should seek advice from
an attorney.  Furthermore, once the Executive has signed this Mutual Release, he
may revoke this Mutual Release during the period of seven (7) business days
immediately following his signing hereof (the “Revocation Period”).  This Mutual
Release will not be effective or enforceable until the Revocation Period has
expired without revocation by the Executive.  Any revocation within this period
must be submitted in writing to the Company and signed by the Executive.
 
The Executive agrees that he has entered into this Mutual Release after having
had the opportunity to consult the advisor of his choice, including an attorney,
with such consultation as he deemed appropriate and has a full understanding of
his rights and of the effect of executing this Mutual Release, namely, that he
waives any and all non-excluded claims or causes of action against the Company
regarding his employment or termination of employment, including the waiver of
claims set forth above; provided that this Mutual Release does not preclude
filing a charge with the U.S. Equal Employment Opportunity Commission.  The
Executive acknowledges that, to the extent permitted by law, with respect to any
charge, complaint or claim filed or otherwise pursued with any state or federal
agency against the Company, the Executive will forgo any monetary damages,
including but not limited to compensatory damages, punitive damages and
attorneys’ fees, to which the Executive may otherwise be entitled in connection
with said charge, complaint or claim.  The Executive further acknowledges that
his execution of this Mutual Release is made voluntarily and with full
understanding of its consequences and has not been coerced in any way.  This
Mutual Release may not be changed orally.  Capitalized terms not defined herein
shall be as defined in the Agreement.
 
-10-

--------------------------------------------------------------------------------


 


                            THE BRINK’S COMPANY,




                               by     ___________________________________




                            ___________________________________
                               Michael J. Cazer




COMMONWEALTH OF VIRGINIA,)
                         ) ss.:
COUNTY OF HENRICO,       )


On this ____ day of _______________ before me personally came ________________,
to me known and known to me to be the individual described in and who executed
the foregoing Mutual Release, and duly acknowledged to me that he executed the
same.




                               ______________________________
                                  Notary Public




COMMONWEALTH OF VIRGINIA,)
                         ) ss.:
COUNTY OF HENRICO,       )
 
On this ___ day of _______________ before me personally came _________________,
to me known and known to me to be the officer who executed the foregoing Mutual
Release on behalf of THE BRINK’S COMPANY, and he duly acknowledged to me that he
executed the same.




                              ______________________________
                                    Notary Public
 



 
 
-11-

--------------------------------------------------------------------------------

 
